The bill should be dismissed with costs to defendant.
The father wanted his son to have the home place and personally acted to accomplish that end. The *Page 369 
deed to the Scotts was recorded by the grantor on September 5, 1928, for the purpose of carrying out such intention, was valid for such purpose and constituted a sufficient delivery. The deed by the Scotts was an act of acceptance thereof for the purpose intended and their deed to defendant vested title beyond assail by heirs at law of the deceased grantor. The recording of the deed to the Scotts by the grantor, with intent that it then be effective, constituted sufficient delivery in this State. Blanchard v. Kingston, 222 Mich. 631, 635; Jackson
v. Cleveland, 15 Mich. 94 (90 Am. Dec. 266); Compton v. White,86 Mich. 33; Fenton v. Miller, 94 Mich. 204;Holmes v. McDonald, 119 Mich. 563 (75 Am. St. Rep. 430);Griffin v. Hovey, 179 Mich. 104; Sprunger v. Ensley, 211 Mich. 103;  Lawton v. Campau, 214 Mich. 535.
The record is replete with evidence of what the father intended, and the circuit judge found the father intended to vest title in the son but was of the opinion there was no valid delivery of the deed to the Scotts and no consideration.
Such finding of intentional recording of the deed by the grantor to the Scotts does not present a rebuttable presumption of intention open in a case of mere recording of a deed.
The deed to the Scotts was recorded by the grantor September 5, 1928, at 10:42 o'clock in the forenoon. The deed from the Scotts to defendant was executed September 5, 1928, and recorded the next day at 9:28 o'clock in the forenoon. So, it is fair to assume that the deed to the Scotts was on record at the time the Scotts executed the deed to defendant.
The deeds, intended by the father to vest title to the property in his son as a voluntary gift, required no pecuniary consideration. *Page 370 
The question whether the special administrator can prosecute this kind of a suit is not presented by counsel and, under dismissal of the bill, need not be considered.
SHARPE, CHANDLER, NORTH McALLISTER, and BUTZEL, JJ., concurred with WIEST, J. The late Justice POTTER took no part in this decision.